DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings dated 1/8/2019 with the replacement drawing sheets dated 4/19/2019 are accepted.

Claim Objections
Claim 18 is objected to because of the following informalities. Appropriate correction is required.
Claim 18 recites the term “rage” but this should be corrected to read as --range--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) and (d):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second and fourth paragraphs:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that “averaging the spectral measurements at the overlapping depth levels improves an overall signal to noise ratio across the range of depths of the tissue” but it is unclear whether this is limits of the averaging (i.e., claim 4 further limits the average of claim 3 to only those averaging that improves an overall signal to noise ratio across the range of depths of the tissue), or otherwise whether this is just an inherent property of the averaging of claim 3 (i.e., the averaging would necessarily improve the signal to noise ratio and therefore not further limiting).
In accordance with compact prosecution (see MPEP 2173.06) the claim is being construed as either interpretation.

Claim 6 recites that the pulse length is “greater than pulse lengths of ultrasound signals used in performing ultrasound imaging”.
MPEP 2173.05(b) Relative Terminology, recites in part:
II.    REFERENCE TO AN OBJECT THAT IS VARIABLE MAY RENDER A CLAIM INDEFINITE

A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). In Miyazaki, the Board held that claims to a large printer were not sufficiently definite because:
The language of claim 1 attempts to claim the height of the paper feeding unit in relation to a user of a specific height who is performing operations 

Miyazaki, 89 USPQ2d at 1212. In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Brummer, 12 USPQ2d at 1655.

On the other hand, a claim limitation specifying that a certain part of a pediatric wheelchair be "so dimensioned as to be insertable through the space between the doorframe of an automobile and one of the seats" was held to be definite. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986). The court stated that the phrase "so dimensioned" is as accurate as the subject matter permits, noting that the patent law does not require that all possible lengths corresponding to the spaces in hundreds of different automobiles be listed in the patent, let alone that they be listed in the claims.

In this case language of claim 6 attempt to claim the pulse length of the broadband pulses in relation to pulse lengths of ultrasound imaging signals (i.e., ultrasound signals used in performing ultrasound imaging); however, the claim does not specify the pulse lengths of the ultrasound imaging signals.
It is noted that since the pulse length of ultrasound imaging signals could conceivably be almost any length, any attempt to construe the claim for purposes of applying prior art would necessarily involve a considerable amount of speculation as to the pulse length of the ultrasound imaging signals; therefore, it would be improper to reject the claims under §103 because such rejection should not be based on speculation (see MPEP 2173.06).

Claim 17 recites the term “lower central frequency of the echo data”. This is a relative term which renders the claim indefinite.  The term "lower" with regards to frequency is not defined by the claim, the specification does not provide a standard for lower central frequency of the echo data” and what range of central frequencies of the echo data do not read on a “lower central frequency of the echo data”.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 has been rejected as indefinite (see rejection under §112(b) above). If the claim is construed (in accordance with compact prosecution; see MPEP 2173.06) such that improvement of an overall signal to noise ratio across the range of depths of the tissue is a necessary or inherent result of the averaging of claim 3, then claim 4 does not further limit the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., “Estimation of ultrasound attenuation and dispersion using short time Fourier transform” Ultrasonics 43 (2005) 375-381 (hereinafter “Zhao”).
Regarding claim 1, Zhao teaches a method for estimating attenuation characteristics of a specimen using ultrasound comprising:
receiving echo data corresponding to a detection of echoes of one or more ultrasound signals transmitted into the specimen (see Fig. 8(a) which illustrates an a received echo data corresponding to a detection of echoes of an ultrasound signal transmitted into the specimen), wherein the echoes are received from a range of depths of the specimen (the first and second echoes at approximately 2 μs and 8 μs represent an echoes off the front face (shallower) and the back face (deeper) of the specimen; the second echo is deeper than the first echo because the transmitted ultrasound signal must first penetrate the front face, then propagate through the thickness of the specimen, before echoing off the back face);
obtaining spectral measurements across the range of depths of the tissue using the echo data (a fourier transform is used to obtain spectral measurements of shallow and deep echoes to obtain amplitude peaks of different frequency components; e.g., see Fig. 8(c) which illustrates amplitude peaks of the 2.2 MHz components of the shallow and deep echoes; see Fig. 8(b) which illustrates the frequency spectrum of the shallow echo); and
estimating attenuation characteristics of the tissue across the range of depths of the specimen using the spectral measurements across the range of depths of the tissue and known spectral characteristics of the one or more ultrasound signals transmitted into the specimen (see Fig. 10 and associated descriptions; attenuation coefficients for various frequencies are estimated across the thickness of the specimen using the amplitude peaks of the shallow and deep echoes for the different frequencies; the amplitude peaks of the shallow echo can be considered to read on known spectral characteristics of the one or more ultrasound signals transmitted into the specimen because the shallow echo is an echo off the front face of the specimen and therefore has not been attenuated by the specimen since the transmitted signal that is echoed off the front face has not (at this point) been attenuated by the specimen; the data approximates an                                 
                                    
                                        
                                            α
                                        
                                        
                                            0
                                        
                                    
                                
                             of 0.96 dB/cm and a                                 
                                    
                                        
                                            d
                                            α
                                        
                                        
                                            d
                                            f
                                        
                                    
                                
                             of 0.89 dB/cm/MHz).
per se (rather the specimen is Plexiglas), Zhao teaches the determination of acoustic attenuation has important application in ultrasound tissue characterization (see Abstract), thus suggesting that their method could be applied to tissue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Zhao to tissue; and the ordinarily skilled would have been motivated to make this modification because determination of acoustic attenuation has important applications in ultrasound tissue characterization.

Regarding claim 20, in view of the amount of data involved in Zhao’s data processing technique and the timescales thereof (micro seconds and sampling rates of 100 MHz), the ordinarily skilled artisan would have recognized that Zhao’s data processing technique must have been computer implemented (and therefore would have involved one or more processors and a computer-readable medium providing instructions accessible to the one or more processors to cause the one or more processors to perform Zhao’s data processing technique). Otherwise, even if not, it would have been obvious to implement Zhao’s data processing technique on a computer because it is well-known in the art to implement data processing on a computer; and the ordinarily skilled artisan would have been motivated to do so because computers advantageously allow for more convenient prototyping and debugging that a purely hardware solution such as ASICs would not provide for).

Allowable Subject Matter
Claims 2, 3, 5, 7-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, although identifying areas in the range of depths of tissue represented by speckle is known (e.g., see Freiburger et al., US 2010/0016719 A1) for purposes of tissue identification, the prior art of record, within the context of estimating tissue attenuation based on spectral measurements, does not teach or reasonably suggest the combination of:
identifying areas in the range of depths of the tissue represented by speckle in the spectral measurements; and
continuing to obtain additional spectral measurements for the areas.

Regarding claim 3, although data averaging is generally known in the art for the purposes general noise reduction and signal smoothing, the prior art of record, within the context of estimating tissue attenuation based on spectral measurements, does not teach or reasonably suggest:
that the spectral measurements correspond to overlapping depth levels across the range of depths of the tissue, and
that the method further comprises averaging the spectral measurements at the overlapping depth levels.

claim 5, although data averaging is generally known in the art for the purposes general noise reduction and signal smoothing, the prior art of record, within the context of estimating tissue attenuation based on spectral measurements, does not teach or reasonably suggest:
averaging the spectral measurements across at least a portion of the range of depths of the tissue to improve an overall signal to noise ratio across the range of depths of the tissue.

Regarding claim 7, Zhao teaches computing the short time Fourier transform (STFT) of the echo data. The ordinarily skilled artisan would have recognized that in practice the procedure of computing STFTs is to divide a longer time signal into shorter segments of equal length and then compute the Fourier transform separately on each shorter segment. This reveals the Fourier spectrum on each short segment and therefore shows how the spectrum changes in time. Since time in ultrasound is a proxy for distance or depth, calculating the STFTs on the echo data, as taught in Zhao, reads on the following:
generating a set of Fourier transforms based on the echo data, wherein each Fourier transform in the set of fast Fourier transforms is associated with a depth value.
Zhao further teaches:
generating a set of point estimates as part of the spectral measurements across the range of depths of the specimen, where each point estimate in the set of point estimates corresponds to a Fourier transform in the set of Fourier transforms (e.g., see Fig. 8(c) which illustrates a graph in which each point in the graph corresponds to the amplitude peak of, for example, the 2.2 MHz component
extracting a set of attenuation coefficients based on the set of point estimates for the frequency dependent filtering coefficient, the attenuation coefficients representing one or more attenuation levels of the specimen across the range of depths of the tissue (e.g., see Fig. 10 which illustrates attenuation coefficients for various frequencies represent attenuation for the range of depth between front and back faces of the specimen).
Zhao does not teach or reasonably suggest that the set of points estimates are for a frequency dependent filtering coefficient included as part of the spectral measurements across the range of depths of the tissue as recited in the claim.

Regarding claim 16, although time gain compensation (which reads on filtering the echo data generated by the one or more ultrasound signals based on a depth of the one or more ultrasound signals in the tissue where the corresponding echo data is created) is generally well-known in ultrasound imaging as means to correct for the effects of attenuation on the ultrasound signals and echo data thereof in ultrasound, it would not have been obvious to apply it to technique of Zhao because doing so would likely interfere with the ability to discern amplitude differences across different depths.
Otherwise, the prior art of record, within the context of estimating tissue attenuation based on spectral measurements, does not teach or reasonably suggest the combination of “filtering the echo data generated by the one or more ultrasound signals based on a depth of the one or more ultrasound signals in the tissue where the corresponding echo data is created” and “obtaining the spectral measurements across, at least part of, the range of depths of the tissue using the filtered echo data” as recited in claim 16.

Regarding claim 18, although data averaging is generally known in the art for the purposes general noise reduction and signal smoothing, the prior art of record, within the context of estimating tissue attenuation based on spectral measurements, does not teach or reasonably suggest:
averaging the echo data generated by the one or more ultrasound signals based on a depth of the one or more ultrasound signals in the tissue where the corresponding echo data is created; and
obtaining the spectral measurements across, at least part of, the range of depths of tissue using the averaged echo data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al., “Attenuation Estimation using Spectral Cross-Correlation” IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 54, No. 3, March 2007
Kanayama, US 2017/0258438 A1
Kawashima, US 2021/0161505 A1
Flax, US 4,546,772
Yukov, US 5,361,767
Sato, US 2008/0221449 A1
Nogushi, US 2012/0281497 A1
Eda, US 2013/0011038 A1
Kanayama, US 2014/0114189 A1
Eda US 2014/0309531 A1
Honjo et al., US 2019/0254634 A1
Pekar et al., US 2020/0049807 A1
Gong et al., US 2020/0146656 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793